 1   JOHN D. KIRBY
     CA Bar No. 149496
 2   110 W. A Street
 3   Suite 1100, San Diego, CA 92101p
     Tel (619)557-0100 Fax (619)557-0123
 4   Attorney for Defendant: Brian Jeffrey Raymond
 5
                        UNITED STATES DISTRICT COURT
 6                    SOUTHERN DISTRICT OF CALIFORNIA
 7                        (HONORABLE LINDA LOPEZ)
 8
 9   UNITED STATES GOVERNMENT, ) Case No. 20-MJ-04452-LL
                               )
10            Plaintiff,       )
11       vs.                   ) MOTION FOR RELEASE
                               ) WITH CONDITIONS
12   BRIAN JEFFREY RAYMOND,    )
13            Defendant,       )
                               )
14
15                 MOTION FOR RELEASE WITH CONDITIONS
16
           Defendant Brian Jeffrey Raymond, through counsel, respectfully requests
17
18   an order releasing Mr. Raymond subject to any appropriate conditions, pending
19
20
     transfer to the District of Columbia. In support of that motion, Mr. Raymond
21   states as follows:
22
23
           1.     On October 9, 2020, Mr. Raymond was arrested by federal officers
24
     and has been held in quarantine custody pursuant to current COVID 19
25
26   procedures since that time.
27
           2.     Mr. Raymond has been under investigation since May 17, 2020.
28
29   During that time, he (a) voluntarily returned to the United States from Mexico,
30
     spending several weeks in the Washington, DC area, (b) traveled to San Diego

                                   U.S. v. Raymond 20-MJ-04452
                                               1
 1   only after his counsel conferred with the Department of Justice and were
 2
     informed that DOJ had no objection to such travel, and (c) remained in the San
 3
 4   Diego area for months, awaiting disposition of his case.
 5
               3.       At no time did Mr. Raymond attempt to flee or give any indication
 6
 7   of intention to do so.
 8
               4.       Mr. Raymond’s primary reason for traveling to and staying in San
 9
10   Diego has been the health of his mother. Mrs. Raymond is a cancer patient who
11
     has spent the past several years fighting breast, throat, mouth and other forms of
12
13   cancer. She has suffered through ongoing treatment and reconstructive surgery.
14
     Her prognosis is not good. Mr. Raymond has assisting his father in caring for
15
16   his mother.
17
               5.       As has been detailed elsewhere, the Metropolitan Correctional
18
19   Center (MCC) has in recent weeks witnessed a surge of COVID cases, giving it
20
     one of the highest infection rates in the country. 1
21
22             6.       While otherwise outwardly healthy, Mr. Raymond suffers from a
23
     heart condition that has required surgery in the past. He had surgery to repair a
24
25   heart valve in June 2018 and currently has a band surrounding his heart. His
26
27
     cardiologist has prescribed regular echocardiograms to monitor the state of his
28
29   1
         See Maya Srikrishnan, “Federal Jail Downtown Now Has One of the Country's Worst COVID Outbreaks,”
               Voice of San Diego, (Sept 10, 2020), available at
30             https://www.voiceofsandiego.org/topics/news/federal-jail-downtown-now-has-one-of-the-countrys-
               worst-covid-outbreaks/.


                                            U.S. v. Raymond 20-MJ-04452
                                                           2
 1   heart. Keeping Mr. Raymond in an environment with elevated risk of COVID
 2
     19 infection could pose a great risk to him than to the average person.
 3
 4   According to the Centers for Disease Control, certain serious heart conditions or
 5
     other cardiovascular disease may increase the risk of severe illness from
 6
 7   COVID-19.2
 8
                7.      Mr. Raymond has deep ties to the San Diego community. He spent
 9
10   his childhood here, has lifelong friends here, and returns here regularly. Both of
11
     his parents, and his only sibling, all live here.
12
13              8.      Prior to the events at issue in this proceeding, Mr. Raymond has
14
     had an unblemished, 23-year career in public service for the federal government.
15
16              9.      At regular intervals throughout his tenure in public service, as well
17
     as shortly after the launch of the current investigation, Mr. Raymond has taken
18
19   polygraph tests. To his knowledge, he has passed every one of the more than 10
20
     such test, including the most recent one, which addressed allegations against
21
22   him. Those results were shared with the Department of Justice. He’s taken over
23
     10 polygraphs during his career.
24
25
26
27
28
29
     2
         Centers for Disease Control, “Coronavirus Disease 2019 (COVID-19): People with Certain Medical
30              Conditions,” updated Oct. 6, 2020, available at https://www.cdc.gov/coronavirus/2019-ncov/need-
                extra-precautions/people-with-medical-conditions.html#copd.


                                             U.S. v. Raymond 20-MJ-04452
                                                             3
 1         10.   Mr. Raymond owns a home in Las Vegas, Nevada, in which he has
 2
     approximately $275,000 in equity interest, which could serve as security for any
 3
 4   release.
 5
           11.   Mr. Raymond is willing to accept bail conditions up to and
 6
 7   including an ankle monitor and house arrest.
 8
 9
10                                                  Respectfully submitted,
11
     Dated: October 15, 2020                        /S/JOHN D. KIRBY
12                                                  John D. Kirby
13                                                  Counsel for Brian Jeffrey Raymond
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30


                                U.S. v. Raymond 20-MJ-04452
                                            4
